DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  March 01, 2021, December 08, 2021, and March 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohne et al. (US 2017/0057081 A1, hereinafter Krohne; from applicant’s IDS dated December 08, 2021).

Regarding claim 1 Krohne teaches:
An industrial bot configured to operate autonomously in a swarm robotic system to complete a collaborative industrial objective (see at least title, abstract), the industrial bot comprising:
a payload stack configured to perform a bot-specific industrial task (See at least [0039]; Fig. 6, disclosing a robot workhead 20, i.e. a payload stack. "The robot workhead 20, in turn, is designed as a customized functional module and is configured to convey the ability to perform certain operational tasks to the robot."); and
a universal platform stack supporting the payload stack (see at least [0039], Fig. 6, element 1, disclosing a universal robot adapter; [0040], disclosing "the robot adapter 1 may be formed as a structural element protruding from either the robot platform 10 or the robot workhead 20"), wherein the payload stack is one among a plurality of different payload stack types that the universal platform stack is configured to support (see at least Figs. 7-11; [0046]-[0050], disclosing various different workhead types for different tasks, e.g. vacuum system, surveillance unit, 3-D printer, and extensible roll), the universal platform stack comprising: 
a robotic hardware platform comprising supporting structure (see at least figs. 1-5, [0045], disclosing various robotic platforms 10), 
a control system configured to control the universal platform stack (see at least [0041], disclosing each platform 10 and workhead 20 are equipped with electronic circuitry forming control logic of the component), and
a robotic software platform configured to operate the robotic hardware platform to perform the bot-specific industrial task using the payload stack (see at least [0043], disclosing microprocessors 5 and 9 which executes software responsible for the autonomous functionality of the platform 10 and the workhead 20.).

Regarding claim 2 Krohne teaches:
The industrial bot of claim 1, the robotic hardware platform comprising: 
a frame configured to support the payload stack (see Figs. 1-11, disclosing robot platform 10, i.e. a frame that supports the workhead); 
a mobility system coupled with the frame and configured to move the industrial bot (see at least Fig.2, disclosing wheels 12 connected to platform 10); and a
power system configured to power the mobility system and the payload stack (see at least Fig. 6, elements 4 and 8; [0042], disclosing a power supply system).

Regarding claim 3 Krohne teaches:
The industrial bot of claim 1, the control system comprising:
 an on-board processor configured to operate the robotic hardware platform and a robotic software platform (see at least [0043], disclosing "microprocessors 5 and 9 may have inbuilt or attached data memory devices for temporarily and/or permanently storing application software, module operating systems and/or configuration data for the platform 10 and the workhead 20”); 
a communications system configured to transmit and receive data across a colony communications network (see at least [0043], disclosing the microprocessors provide wireless communication and network access; see also [0057], disclosing swarm communication.); and
a data bus configured to interface with the on-board processor and one or more hardware platform control modules (see at least [0041], disclosing a data communication protocol).

Regarding claim 6 Krohne teaches:
The industrial bot of claim 1, wherein the payload stack comprises a chisel, a saw, or a sweeper (see at least [0059], disclosing a drilling workhead, i.e. a chisel; [0046], disclosing a vacuum system, i.e. a sweeper).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krohne  in view of Lee (US 2011/0135189 A1, from applicant’s IDS dated March 01, 2021).

Regarding claim 4, Krohne teaches:
The industrial bot of claim 3, the robotic software platform comprising: a robot operating system configured to execute a robotic control algorithm to operate the robotic hardware platform to perform the bot-specific industrial task (See at least [0043], disclosing module operating systems for the platform and workhead; see also Fig. 13 and [0056]);
a hardware processor module configured to interface with firmware of the one or more hardware platform control modules (see at least [0043], disclosing microprocessors 5 and 9 which executes software responsible for the autonomous functionality of the platform 10 and the workhead 20, i.e. the microprocessors are hardware processors; see also [0041], disclosing control logic in both the platform and workhead);
a database configured to store operational data of the robotic hardware platform and the robotic software platform (see at least [0043], disclosing data memory devices for storing configuration data for the platform and workhead); and…
Krohne does not explicitly teach:
a user interface module configured to enable a user to remotely access and control the robot operating system.
However, in the same field of endeavor, mobile robot swarms, Lee teaches:
a user interface module configured to enable a user to remotely access and control the robot operating system (see at least [0044], disclosing manual control mode; [0052] and Fig. 6, disclosing an interface provided by the remote controller).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Krohne to incorporate a user controlled interface, as taught by Lee.  One would have been motivated to make this modification in order to allow an operator to directly control a robot, as suggested in at least [0044] of Lee, thus increasing user convenience.

Regarding claim 14, Krohne teaches:
An industrial bot configured to operate autonomously in a swarm robotic system to complete a collaborative industrial objective (see at least title, abstract), the industrial bot comprising:
 a universal platform stack (see at least [0039], Fig. 6, element 1, disclosing a universal robot adapter; [0040], disclosing "the robot adapter 1 may be formed as a structural element protruding from either the robot platform 10 or the robot workhead 20") comprising: 
a robotic hardware platform (see at least figs. 1-5, [0045], disclosing various robotic platforms 10) comprising: 
a frame configured to support the universal platform stack and a payload stack (see Figs. 1-11, disclosing robot platform 10, i.e. a frame that supports the workhead and universal adapter); 
a mobility system coupled with the frame and configured to move the industrial bot (see at least Fig.2, disclosing wheels 12 connected to platform 10), wherein the mobility system is one among a plurality of different mobility system types with which the frame is configured to couple (see at least Figs, 1-5; [0045], disclosing various mobility types, e.g. quadcopter blades, cold gas nozzles, wheels, spider legs or suction cups); 
a power system configured to provide power to the industrial bot (see at least Fig. 6, elements 4 and 8; [0042], disclosing a power supply system); 
a control system comprising an on-board processor (see at least [0043], disclosing "microprocessors 5 and 9 may have inbuilt or attached data memory devices for temporarily and/or permanently storing application software, module operating systems and/or configuration data for the platform 10 and the workhead 20”); 
a communications system configured to transmit and receive data to and from the industrial bot (see at least [0043], disclosing the microprocessors provide wireless communication and network access; see also [0057], disclosing swarm communication.); and 
a data bus configured to interface with the on-board processor (see at least [0041], disclosing a data communication protocol); 
a robotic software platform (see at least [0043], disclosing microprocessors 5 and 9 which executes software) comprising: 
a robot operating system (ROS) configured to execute a robotic control algorithm to operate the robotic hardware platform to perform a bot-specific industrial task (see at least [0043], disclosing microprocessors 5 and 9 which executes software responsible, i.e. a robotic operating system, for the autonomous functionality of the platform 10 and the workhead 20; see also [0058]); 
a hardware processor module configured to interface with the control system (see at least [0043], disclosing "microprocessors 5 and 9 may have inbuilt or attached data memory devices for temporarily and/or permanently storing application software, module operating systems and/or configuration data for the platform 10 and the workhead 20,” i.e. the microprocessors are a hardware processor module);
a database configured to store operational data (see at least [0043], disclosing "microprocessors 5 and 9 may have inbuilt or attached data memory devices for temporarily and/or permanently storing application software, module operating systems and/or configuration data for the platform 10 and the workhead 20,” i.e. the data memory devices are databases); and… 
a payload stack configured to perform the bot-specific industrial task (See at least [0039]; Fig. 6, disclosing a robot workhead 20, i.e. a payload stack. "The robot workhead 20, in turn, is designed as a customized functional module and is configured to convey the ability to perform certain operational tasks to the robot”).
Krohne does not explicitly teach:
a user interface module configured to enable a user to remotely communicate with the ROS; and…
However, in the same field of endeavor, mobile robot swarms, Lee teaches:
a user interface module configured to enable a user to remotely communicate with the robot operating system (see at least [0044], disclosing manual control mode; [0052] and Fig. 6, disclosing an interface provided by the remote controller).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Krohne to incorporate a user controlled interface, as taught by Lee.  One would have been motivated to make this modification in order to allow an operator to directly control a robot, as suggested in at least [0044] of Lee, thus increasing user convenience.

Regarding claim 15, the combination of Krohne and Lee teaches:
The industrial bot of claim 14, wherein the payload stack comprises a chisel, a saw, a sweeper, a conveyor or a crusher (Krohne: see at least [0059], disclosing a drilling workhead, i.e. a chisel; [0046], disclosing a vacuum system, i.e. a sweeper).

Regarding claim 16, the combination of Krohne and Lee teaches:
The industrial bot of claim 14, wherein the industrial bot is a digger bot, a crusher bot, a sweeper bot, a flotation bot, a shotcrete bot, a welder bot, a manipulator bot, a bolting bot, or a pump bot (see at least [0059], disclosing a drilling workhead, i.e. a digging bot; [0046], disclosing a vacuum system, i.e. a sweeper bot).



Claim 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krohne  in view of Lee and further in view of Solomon (US 2004/0162638 A1, from Applicant’s IDs dated December 08, 2021).

Regarding claim 5, the combination of Krohne and Lee teaches:
The industrial bot of claim 4, wherein the robot operating system is configured to execute the robotic control algorithm by: establishing autonomous communications with a second industrial bot through a colony communications network (Krohne: see at least [0057], disclosing the swarm members may communicate amongst each other, i.e. a robot communicating with a second robot through a communications network);…
The combination does not explicitly teach:
receiving a first data related to the collaborative industrial objective from the second industrial bot via the colony communications network; and 
performing the bot-specific industrial task in response to receiving the first data, wherein performing bot-specific industrial task based on the first data results in achieving the collaborative industrial objective.
However, in the same field of endeavor, mobile robot swarms, Solomon teaches:
receiving a first data related to the collaborative industrial objective from the second industrial bot via the colony communications network (see at least [0031], disclosing a robotic leader ordering followers, i.e. one robot in a swarm receiving data related to a task from another robot; see also [0078]); and 
performing the bot-specific industrial task in response to receiving the first data, wherein performing bot-specific industrial task based on the first data results in achieving the collaborative industrial objective (see at least [0078], disclosing robots can form squads for specific missions, i.e. tasks to achieve an objective).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robotic operations of Krohne to incorporate one robot receiving command, i.e. a  specific task based on first data, from a second robot, as taught by Solomon.  One would have been motivated to make this modification in order to form squads that may be better suited to satisfy multiple goals simultaneously, as suggested by Solomon in at least [0078] of Solomon. 

Regarding claim 18, the combination of Krohne and Lee teaches:
The industrial bot of claim 14, wherein the robotic control algorithm includes the steps of: establishing autonomous communications with a second industrial bot through a colony communications network (Krohne: see at least [0057], disclosing the swarm members may communicate amongst each other, i.e. a robot communicating with a second robot through a communications network); 
The combination does not explicitly teach:
receiving a first data related to the collaborative industrial objective from a second industrial bot via the colony communications network; and 
performing the bot-specific industrial task in response to receiving the first data, wherein performing the bot-specific industrial task based on the first data results in achieving the collaborative industrial objective.
However, in the same field of endeavor, mobile robot swarms, Solomon teaches:
receiving a first data related to the collaborative industrial objective from a second industrial bot via the colony communications network (see at least [0031], disclosing a robotic leader ordering followers, i.e. one robot in a swarm receiving data related to a task from another robot; see also [0078]); and 
performing the bot-specific industrial task in response to receiving the first data, wherein performing the bot-specific industrial task based on the first data results in achieving the collaborative industrial objective (see at least [0078], disclosing robots can form squads for specific missions, i.e. tasks to achieve an objective).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robotic operations of Krohne to incorporate one robot receiving command, i.e. a  specific task based on first data, from a second robot, as taught by Solomon.  One would have been motivated to make this modification in order to form squads that may be better suited to satisfy multiple goals simultaneously, as suggested by Solomon in at least [0078] of Solomon. 

Regarding claim 19, the combination of Krohne, Lee and Solomon teaches:
The industrial bot of claim 18, wherein the industrial bot is a digger bot, the second industrial bot is a sweeper bot (Krohne: see at least [0046], disclosing the vacuum cleaner robots may evacuate chips and dust remaining from drilling processes; see also [0059], disclosing a drilling workhead, i.e. a digger bot), the first data relates to excavation (Solomon: see at least [0126]-[0127], disclosing robots can help with laborious digging, i.e. excavations) and the collaborative industrial objective is collecting rock excavated by the digger bot with the sweeper bot (Krohne: see at least [0046], disclosing the vacuum cleaner robots may evacuate chips and dust remaining from drilling processes; see also [0059], disclosing a drilling workhead, i.e. a digger bot; Additionally, Examiner notes this limitation to be intended use and therefore given no patentable weight.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (see MPEP 2144) In this case, the industrial objective of collecting rock is dictating exactly how the robots are being used, and there is no structural distinction in this limitation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robotic operations of Krohne to incorporate an excavation for mining, as taught by Solomon, and thus establish the industrial objective to be collecting rock excavated by the digger bot. One would have been motivated to make this modification in order to form squads that may be better suited to satisfy multiple goals simultaneously, as suggested by Solomon in at least [0078] of Solomon, or because “Groups of MRAs can work faster and more efficiently than current automation processes, in part because they are mobile, autonomous and self-organizing,” as taught by Solomon in at least [0127].



Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krohne in view of Salamanca (US 2010/0057254 A1, from Applicant’s IDS dated March 01, 2021).

Regarding claim 7, Krohne teaches:
 The industrial bot of claim 1 (as cited above),…
Krohne does not explicitly teach:
wherein the industrial bot is a mining bot configured as a digger bot, a crusher bot, a sweeper bot, a flotation bot, a shotcrete bot, a welder bot, a manipulator bot, a bolting bot, or a pump bot.
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
wherein the industrial bot is a mining bot configured as a digger bot, a crusher bot, a sweeper bot, a flotation bot, a shotcrete bot, a welder bot, a manipulator bot, a bolting bot, or a pump bot (see at least Fig. 2, disclosing a robot; [0065], disclosing the robotic manipulator may be used for crushing and grinding extracted ore, i.e. the robot is a mining bot implemented as a crusher bot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a mining bot configured as a digger bot or crusher bot, as taught by Salamanca.  One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].

Regarding claim 8, Krohne teaches:
The industrial bot of claim 1 (as cited above),…
Krohne does not explicitly teach:
wherein the bot-specific industrial task comprises pre-conditioning rock, breaking rock, collecting excavated rock, filtering/concentrating excavated rock, transporting excavated rock, applying cementitious material to a tunnel, reinforcement bolting a tunnel, or suctioning water from a tunnel.
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
wherein the bot-specific industrial task comprises pre-conditioning rock, breaking rock, collecting excavated rock, filtering/concentrating excavated rock, transporting excavated rock, applying cementitious material to a tunnel, reinforcement bolting a tunnel, or suctioning water from a tunnel (see at least [0061], disclosing tasks may be accomplished with mobile manipulators; [0062], disclosing one robotic manipulator may be employed for mineral extraction including crushing, i.e. the bot specific task includes breaking rock; see also [0065]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a bot-specific task of crushing rock, as taught by Salamanca. One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].

Regarding claim 9, Krohne teaches:
The industrial bot of claim 1, (see at least [0059], disclosing a drilling workhead, i.e. a chisel).
Krohne does not explicitly teach that the industrial robot is a mining bot.
However, in the same field of endeavor mobile industrial robots, Salamanca teaches a mining robot (see at least Fig. 2, disclosing a robot; [0065], disclosing the robotic manipulator may be used for crushing and grinding extracted ore, i.e. the robot is a mining bot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a mining bot as taught by Salamanca.  One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].

Regarding claim 1, Krohne teaches:
The industrial bot of claim 1, (see at least [0046], disclosing a vacuum system, i.e. a sweeper).
Krohne does not explicitly teach that the industrial robot is a mining bot.
However, in the same field of endeavor mobile industrial robots, Salamanca teaches a mining robot (see at least Fig. 2, disclosing a robot; [0065], disclosing the robotic manipulator may be used for crushing and grinding extracted ore, i.e. the robot is a mining bot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a mining bot as taught by Salamanca.  One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].


Regarding claim 13, Krohne teaches:
The industrial bot of claim 1 (as cited above),…
Krohne does not explicitly teach:
The industrial bot of claim 1, wherein the bot is a mining bot and the payload stack comprises a robotic crusher system.
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
wherein the bot is a mining bot and the payload stack comprises a robotic crusher system (see at least [0065], disclosing a robot used for crushing and grinding extracted ore).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a mining bot and the payload stack as a crusher, as taught by Salamanca.  One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne in view of Salamanca, and further in view of Tan et al. (US 2018/0361586 A1).

Regarding claim 10, Krohne teaches:
The industrial bot of claim 1 (as cited above),…
Krohne does not explicitly teach:
wherein the bot is a mining bot and the payload stack comprises a robotic saw system.
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
wherein the bot is a mining bot (see at least Fig. 2, disclosing a robot; [0062], disclosing the robotic manipulator may be used for mining operations, i.e. the robot is a mining bot)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a mining bot as taught by Salamanca.  One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].
Furthermore, in the same field of endeavor, mobile industrial robots, Tan teaches:
the payload stack comprises a robotic saw system (see at least Fig. 2, disclosing a mobile robot manipulator; [0104], disclosing the robot machines may have a rotary saw).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the payload stack of Krohne or Salamanca to incorporate a robotic saw, as taught by Tan.  One would have been motivated to make this modification in order to better cut rock for further processing, thus increasing efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne in view of Salamanca, and further in view of Skaaksrud et al. (US 11,135,717 B2, hereinafter Skaaksrud)

Regarding claim 12, Krohne teaches:
The industrial bot of claim 1 (as cited above),…
Krohne does not explicitly teach:
wherein the bot is a mining bot and the payload stack comprises a robotic conveyor system.
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
wherein the bot is a mining bot (see at least Fig. 2, disclosing a robot; [0062], disclosing the robotic manipulator may be used for mining operations, i.e. the robot is a mining bot)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a mining bot as taught by Salamanca.  One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].
Furthermore, in the same field of endeavor, modular mobile robots, Skaaksrud teaches:
the payload stack comprises a robotic conveyor system (See at least Fig. 20A and 20C; Col 90, lines 43-50, disclosing an articulated belt surface, i.e. a conveyor on a modular robot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the payload stack of Krohne or Salamanca to incorporate a robotic conveyor, as taught by Skaaksrud.  One would have been motivated to make this modification in order to better transport materials, such as rock and ore, thus increasing efficiency.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne in view of Lee, and further in view of Salamanca.

Regarding claim 17, the combination of Krohne and Lee teaches:
The industrial bot of claim 14, 
The combination does not explicitly teach:
wherein the bot-specific industrial task comprises pre-conditioning rock, breaking rock, collecting excavated rock, filtering excavated rock, transporting excavated rock, applying cementitious material to a tunnel, reinforcement bolting a tunnel, or suctioning water from a tunnel.
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
wherein the bot-specific industrial task comprises pre-conditioning rock, breaking rock, collecting excavated rock, filtering/concentrating excavated rock, transporting excavated rock, applying cementitious material to a tunnel, reinforcement bolting a tunnel, or suctioning water from a tunnel (see at least [0061], disclosing tasks may be accomplished with mobile manipulators; [0062], disclosing one robotic manipulator may be employed for mineral extraction including crushing, i.e. the bot specific task includes breaking rock; see also [0065]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a bot-specific task of crushing rock, as taught by Salamanca. One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne  in view of Lee, further in view of Solomon, and further in view of Salamanca 

Regarding claim 20, the combination of Krohne, Lee and Solomon teaches:
The industrial bot of claim 18, wherein the industrial bot is a digger bot (see at least [0059], disclosing a drilling workhead, i.e. a digger bot; Alternatively: Solomon: see at least [0127], disclosing robots may help with digging, i.e. a digger bot),… the first data relates to excavation (Solomon: see at least [0127], disclosing robots may help with digging, i.e. excavation of a mine) and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robotic operations of Krohne to incorporate an excavation for mining, as taught by Solomon. One would have been motivated to make this modification in order to form squads that may be better suited to satisfy multiple goals simultaneously, as suggested by Solomon in at least [0078] of Solomon, or because “Groups of MRAs can work faster and more efficiently than current automation processes, in part because they are mobile, autonomous and self-organizing,” as taught by Solomon in at least [0127].
The combination does not explicitly teach:
the second industrial bot is a crusher bot, 
the collaborative industrial objective is crushing rock excavated by the digger bot with the crusher bot (Examiner notes this limitation to be intended use and therefore given no patentable weight.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (see MPEP 2144) In this case, the industrial objective of crushing specific rock is dictating exactly how the robots are being used, and there is no structural distinction in this limitation).
However, in the same field of endeavor, mobile industrial robots, Salamanca teaches:
the second industrial bot is a crusher bot (See at least [0010]-[0014], disclosing robotic crushing of excavated materials; see also [0062] and [0065], disclosing robotic manipulators for crushing), 
the collaborative industrial objective is crushing rock excavated by the digger bot with the crusher bot (see at least [0061], disclosing tasks may be accomplished collectively with mobile manipulators; [0062], disclosing one robotic manipulator may be employed for mineral extraction including crushing, i.e. a crusher bot; see also [0065]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Krohne to incorporate a bot-specific task and objective of crushing rock, as taught by Salamanca. One would have been motivated to make this modification in order to provide for an automated means of performing repetitive functions in the course of mining and mineral purification, particularly under hazardous or environmentally unfriendly conditions, as taught by Salamanca in at least [0057].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Duffy et al. (US 2019/0248007 A1), disclosing a modular mobile robot including interchangeable attachments.
Goldenberg et al. (US 2018/0021946 A1), disclosing a modular mobile robot including interchangeable work heads such as a cutter and gripper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664